Case 2:20-cv-05099-JMV-MF Document 35 Filed 06/02/21 Page 1 of 2 PageID: 115



David M. Eskew (deskew@aellaw.com)
Abell Eskew Landau LLP
41 Watchung Plaza, #501          256 Fifth Avenue, 5th Floor
Montclair, New Jersey 07042      New York, New York 10001
(646) 970-7342

Amiad Kushner (akushner@seidenlawgroup.com)
Seiden Law Group LLP
322 Eighth Avenue, Suite 1704
New York, NY 10001
646-766-1914
(admission pro hac vice pending)

Attorneys for Defendant Stewart Lor

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY



 XIN YUE,                                      CIVIL NO. 2:20-cv-5099
                   Plaintiff,
                                               Hon. John Michael Vazquez
      v.                                       Hon. Mark Falk

 STEWART LOR,
                                               APPLICATION AND CERTIFICATION OF
                    Defendant.                 DAVID M. ESKEW, ESQ. IN SUPPORT OF
                                               APPLICATION FOR ADMISSION
                                               PRO HAC VICE



           DAVID M. ESKEW, of full age, hereby certifies as follows:

           1.     I am a member of the law firm of Abell Eskew Landau LLP, 41 Watchung Plaza,

#501, Montclair, New Jersey 07042. I am admitted to practice before the Courts of the State of New

Jersey and the United States District Court for the District of New Jersey. I am a member in good

standing of both bars, and I am not under suspension or disbarment by these courts or by any other

court or jurisdiction.

           2.     I submit this certification in support of the application for an Order permitting

Amiad Kushner, Esq., Seiden Law Group LLP, 322 Eighth Avenue, Suite 1704, New York, New
Case 2:20-cv-05099-JMV-MF Document 35 Filed 06/02/21 Page 2 of 2 PageID: 116



York 10001, to be admitted, appear and participate in the above-captioned matter pro hac vice as co-

counsel for defendant Stewart Lor. It is my understanding that Amiad Kushner, Esq. is an attorney

and a member in good standing of the Bar of the State of New York and is prepared to pay all of the

required fees in order to be admitted pro hac vice.

         3.        Pursuant to Local Civil Rule 101.1, I understand that all pleadings, briefs,

stipulations, and other papers filed with the Court shall be signed by me or another attorney

associated with Abell Eskew Landau LLP. Further, I agree to promptly notify the attorneys admitted

pro hac vice of the receipt of all notices, orders and pleadings.

         4.        Pursuant to Local Civil Rule 101.1, I understand that I shall be held responsible for

the conduct of the case and shall be present before the Court during all phases of these proceedings,

unless expressly excused by the Court, as well as be held responsible for the conduct of the attorneys

admitted pro hac vice.

         5.        Plaintiffs in this matter consent and have no obligation to the pro hac vice admission

of our co-counsel.

         6.        On behalf of defendant Stewart Lor, I respectfully request that the Court grant its

application to have Amiad Kushner, Esq., admitted pro hac vice to appear and participate in this

matter pursuant to Local Civil Rule 101.1(c).

         I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements made by me are willfully false, I am subject to punishment.

Dated:        Montclair, New Jersey
              June 1, 2021


                                                           DAVID M. ESKEW




                                                      2
